Citation Nr: 1039547	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  08-39 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral foot fungus.  

2.  Entitlement to service connection for bilateral foot fungus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1953 to September 
1956.

This matter is before the Board of Veterans Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.


FINDINGS OF FACT

1.  Service connection for bilateral foot fungus was denied in an 
unappealed June 2006 rating decision.

2.  The evidence received since the June 2006 decision is not 
cumulative or redundant of that previously of record and is 
sufficient, when considered with the evidence previously of 
record, to raise a reasonable possibility of substantiating the 
claim of service connection for a bilateral foot fungus disorder.

3.  The Veteran's current tinea pedis is not etiologically 
related to his active service.  




CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim 
for service connection for bilateral foot fungus.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  Bilateral foot fungus was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts have been fulfilled by 
information provided to the Veteran by correspondence dated in 
October 2006.  That letter notified the Veteran of VA's 
responsibilities in obtaining information to assist in completing 
his claim and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board also notes that 38 C.F.R. § 3.159 was recently 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that pertains 
to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

In this case, the VCAA letter in October 2006 apprised the 
Veteran of how to substantiate the claims and explained the 
division of responsibilities between VA and a claimant in 
developing a claim.  The Board further notes that the October 
2006 letter notified the Veteran that a disability rating and an 
effective date for the award of benefits are assigned in cases 
where service connection is warranted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Hence, no additional 
development is required regarding the duty to assist.

The Veteran has not been afforded VA medical examinations in 
support of the issue herein decided.  However, medical 
examination is not required if the appellant has not presented a 
prima facie case for the benefit claimed.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. §  3.159(c)(4).  See also Wells v. 
Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. 
Principi, 18 Vet. App. 512 (2004) (per curiam).  As noted in 
detail below, the Veteran has not presented a prima facie case 
for any of the issues decided below.  

In sum, the Board finds that VA has satisfied its duties to 
notify and to assist the Veteran in this case.  No further 
assistance to the Veteran with the development of evidence is 
required and the evidence of record provides sufficient 
information to adequately evaluate the claims.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Law and Regulations - New and Material Evidence

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously received by 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

Factual Background and Analysis

In an unappealed rating decision dated in June 2006, the RO 
denied service connection for bilateral foot fungus on the basis 
that there was no evidence documenting bilateral foot fungus in 
service or after service.  The evidence of record at the time of 
that decision included service treatment records (STRs), a 
September 1956 separation physical examination report, a February 
1957 VA medical examination report, and a June 1989 reserve 
physical examination report.  STRs and the separation physical 
examination noted no complaints or treatment of a bilateral foot 
fungus in service, and the February 1957 VA medical examination 
report noted scattered bacterial lesions on the arms and normal 
feet.  The June 1989 reserve physical examination report noted 
normal feet and skin.  

The evidence received subsequent to the June 2006 rating includes 
a letter from C.S., M.D., stating that the Veteran's current 
tinea pedis could be related to previous chronic problems with 
foot fungal infections.  The evidence is not cumulative or 
redundant of that previously of record in June 2006.  Moreover, 
as the evidence shows a current diagnosis of tinea pedis, it is 
sufficient to establish a reasonable possibility of 
substantiating the claim.  Accordingly, the Board finds that new 
and material evidence has been received to reopen the claim of 
entitlement to service connection for bilateral foot fungus.  The 
Veteran's appeal is granted to that extent.  

Law and Regulations - Service Connection

Entitlement to service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Additionally, service connection may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in disability 
was contracted in the line of duty coincident with military 
service, or if preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are generally not competent to opine as to medical 
etiology or render medical opinions.  Barr v. Nicholson; see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim 
of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) 
(lay person competent to testify to pain and visible flatness of 
his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may 
provide eyewitness account of medical symptoms).  Moreover, in 
limited circumstances, in Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007), the Federal Circuit determined that lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional. The relevance of lay evidence is not 
limited to the third situation, but extends to the first two as 
well.  Whether lay evidence is competent and sufficient in a 
particular case is a fact issue.  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

Factual Background and Analysis

The Veteran contends that he was treated for a bilateral foot 
fungus during his active service.   Particularly, the Veteran 
stated that his foot condition began in 1954 in France and was 
initially treated by a NATO medical unit.  Later, condition was 
treated for a second time by the US Army in 1955 and 1956.

Service treatment records are entirely silent to any complaints 
of, treatment for, or diagnosis of any skin condition, including 
a foot fungus, during active service.  Examinations upon 
enlistment and discharge from active service, dated October 1953 
and September 1956, respectively, both noted normal feet and 
normal skin.

The Veteran was afforded a VA examination in February 1957 in 
conjunction with separate claims for service connection.  
Examination of the skin was normal with the exception of 
scattered bacterial lesions on the arms.

Post service treatment records are silent to any complaints of, 
treatment for, or diagnosis of any foot fungus or tinea pedis 
until August 2006.  An August 2006 letter from C.S., M.D., 
indicated that the she had treated the Veteran for ongoing tinea 
pedis, and that the current tinea pedis could be related to 
pervious chronic problems the Veteran had with foot fungus.  

While the evidence shows that the Veteran currently has bilateral 
tinea pedis, there is no objective evidence that the Veteran's 
current tinea pedis is related to his active duty.  The 1957 VA 
examination did not indicate any complaints of or diagnosis of 
tinea pedis.  Moreover, the record is completely silent to any 
treatment or diagnosis of tinea pedis until August 2006, nearly 
50 years after the Veteran's discharge from service.  

The Board notes that the Veteran asserted that his foot problems 
began during active service.  Service connection may be granted 
under 38 C.F.R. § 3.303(b) for diseases continuously present 
since discharge from service.  In that regard, lay testimony is 
competent to establish the presence of observable symptomatology 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see 
also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person 
competent to testify to pain and visible flatness of his feet); 
Espiritu, 2 Vet. App. at 494-95 (lay person may provide 
eyewitness account of medical symptoms).  

However, a layperson is not considered capable of opining in 
regard to causation of a disability.  Routen v. Brown, 10 Vet. 
App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 
(Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the Veteran is 
not competent to assert an etiological relationship between his 
claimed foot fungal disorder and service.  Rather, it is the 
province of trained health care professionals to enter 
conclusions that require medical expertise, such as opinions as 
to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  

In this case, the Board notes that while Dr. S., stated that the 
Veteran's current tinea pedis could be related to pervious 
chronic problems with foot fungal infections, the opinion is 
speculative at best.  It is unclear as to when the "previous" 
problems occurred.  Moreover, as noted above, service and post 
service treatment records are silent to any complaints of or 
treatment for any foot fungal infections until August 2006, 
nearly 50 years after discharge from service.

Based on the evidence and analysis above the Board finds the 
preponderance of the evidence is against this claim.  
Accordingly, the benefit-of-the-doubt rule is not for 
application.  See 38 U.S.C.A. § 5170(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990). 


ORDER

New and material evidence having been received, the application 
to reopen the claim of entitlement to service connection for 
bilateral foot fungus is granted.

Service connection for bilateral foot fungus is denied.



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


